Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 1 of 16 PageID #: 1856




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



    UNITED STATES OF AMERICA,
                                                              No. 05-CR-596(1) (ARR)

                     — against —


    RODNEY REID,
                                                              Opinion & Order
                     Defendant.


ROSS, United States District Judge:

          Defendant, Rodney Reid, moves for a reduction of his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) on the grounds that his current 119-year sentence “is unconscionably long and

would not be imposed under today’s law.” Def.’s Mot. Sentence Reduction 7 (“Def.’s Mot.”),

ECF No. 175 (capitalization omitted)1. Mr. Reid also argues that his rehabilitation efforts

combined with the harsh prison conditions and risks associated with the COVID-19 pandemic

further warrant reduction. Id. at 12–14. The government opposes on the grounds that Mr. Reid’s

motion fails because he has not exhausted all administrative remedies and because a “purely

legal injur[y]” is an improper basis for sentence reduction under § 3582(c)(1)(A). Gov’t’s Opp’n

8–9, ECF No. 177.

          For the reasons set forth below, I find that Mr. Reid has proved his case for sentence

reduction and impose a new sentence of twenty-one years’ imprisonment followed by five years’

supervised release with special conditions as set forth in the annexed amended judgment.




1
    Unless otherwise indicated, all docket cites are to United States v. Reid, No. 05-CR-596(1).
                                                   1
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 2 of 16 PageID #: 1857




                                        BACKGROUND

       In the fall of 2002, defendant, Rodney Reid, and his co-defendant, Sean Chaney,

spearheaded a series of robberies. Presentence Investigation Report ¶ 2 (“PSR”). Mr. Reid and

Mr. Chaney organized the crimes and carried them out with the help of additional accomplices.

Id. ¶ 15. Mr. Reid was the primary “organizer” of the robberies. Id. ¶ 16. He typically acted as

the getaway driver, waiting outside while the others robbed the stores, and supplied a gun for

their use. Id. ¶¶ 15–16; Gov’t’s Opp’n Rule 33 Mot. 2, ECF No. 134 (filed under seal). Several

victims were injured as a result of Mr. Reid and Mr. Chaney’s crimes; Mr. Chaney personally

beat and kicked shopkeepers, struck them in the head and, in one instance, “attempted to kill” a

shopkeeper by firing bullets in his direction. Gov’t’s Sentencing Mem. 2–3, United States v.

Chaney, No. 05-CR-596(2) (ARR) (“Chaney Docket”), ECF No. 103 (E.D.N.Y.); PSR ¶¶ 20–23.

Fortunately, none of the victims suffered long-term injuries. Def.’s Mot. 7.

       Mr. Reid and Mr. Chaney were arrested on December 13, 2002, after robbing a Melissa

Check Cashing store in Jamaica, New York. PSR ¶ 23. Police arrived at the scene and followed

Mr. Reid and Mr. Chaney to their hotel room. Id. After an eight-hour standoff, the two men

surrendered and were arrested. Id. Police found a machine gun and handguns, ammunition,

$12,900 along with burnt pieces of money and other papers from the Melissa Check Cashing

store, and cash and credit cards belonging to a store employee. Id. ¶ 24. Mr. Reid was tried and

convicted by a jury in Queens Supreme Court and sentenced to ten years’ imprisonment. Id. ¶ 25.

During his trial, he asked Mr. Chaney to testify falsely on his behalf and threatened another

witness with violence to do the same. Id.; Gov’t’s Opp’n Rule 33 Mot. 3–4. Mr. Chaney, for his

part, was sentenced to five years’ imprisonment by the Queens Supreme Court. Presentence

Investigation Report ¶ 62 (“PSR”), Chaney Docket, ECF No. 165 (filed under seal).



                                                 2
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 3 of 16 PageID #: 1858




       On August 3, 2005, a grand jury indicted Mr. Reid and Mr. Chaney on federal charges

connected with the robberies. Indictment, ECF No. 1. Mr. Chaney pleaded guilty pursuant to a

plea agreement in which the government “significantly miscalculated” the sentencing guidelines,

resulting in a sizable discrepancy between the government’s recommendation of thirteen-to-

fourteen years’ imprisonment and the Presentence Investigation Report’s recommendation of

roughly thirty years’ imprisonment. Crim. J. 1, Chaney Docket, ECF No. 109; Gov’t’s

Sentencing Mem. 1, Chaney Docket; Sentencing Tr. 10, Chaney Docket, ECF No. 123; PSR ⁋

82, Chaney Docket. During Mr. Chaney’s sentencing hearing, the government explained that

although it had miscalculated the guidelines, it stood by its recommendation due to its obligation

to engage in “fair dealing” and because of three § 3553(a) factors, namely Mr. Chaney’s young

age, “the influence of Rodney Reid,”2 and Mr. Chaney’s difficult family circumstances.

Sentencing Tr. 10–12, Chaney Docket. On December 18, 2006, I sentenced Mr. Chaney to 166

months’ imprisonment to run consecutively with his undischarged five-year state sentence for the

Melissa Check Cashing store crimes,3 followed by five years’ supervised release. Crim. J. 3, 5,




2
  The government acknowledged that Mr. Reid’s influence did not warrant a “huge benefit” to
Mr. Chaney because “many of his actions were undertaken without Rodney Reid present, such as
the attempted murder” of one of the victims. Sentencing Tr. 10, Chaney Docket.
3
  Pursuant to his plea agreement with the government, Mr. Chaney did not plead guilty to counts
related to the Melissa Check Cashing store robbery. Crim. J. 4, Chaney Docket; Sentencing Tr.
12–13, Chaney Docket. Therefore, his federal sentence was imposed consecutively to his state
sentence for the Melissa Check Cashing store crimes because the conduct underlying that
sentence was not “relevant conduct to the instant offense of conviction.” U.S. Sentencing
Comm’n, U.S. Sentencing Guidelines Manual § 5G1.3(b) (“U.S.S.G.”) (providing that if “a term
of imprisonment resulted from another offense that is relevant conduct to the instant offense of
conviction . . . the sentence for the instant offense shall be imposed as follows: (1) the court shall
adjust the sentence for any period of imprisonment already served on the undischarged term of
imprisonment if the court determines that such period of imprisonment will not be credited to the
federal sentence by the Bureau of Prisons; and (2) the sentence for the instant offense shall be
imposed to run concurrently to the remainder of the undischarged term of imprisonment”).
                                                  3
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 4 of 16 PageID #: 1859




Chaney Docket. Mr. Chaney was released from prison on February 9, 2021, having spent just

under twenty years in custody for his state and federal convictions. Bureau of Prisons (“BOP”),

Inmate Locator, http://www.bop.gov/inmateloc/ (last visited Mar. 1, 2021) (“Inmate Locator”).

       The government offered Mr. Reid a plea deal with a guidelines range of sixteen to

seventeen years’ imprisonment, but he chose to go to trial. Def.’s Mot. 1–2. As with his state

trial, Mr. Reid “repeatedly sought to obstruct justice, suborn perjury and threaten[] witnesses

against him both before and after their testimony,” including threatening to have one witness

“attacked at the [Metropolitan Detention Center] and killed if deported to Jamaica.” Sentencing

Tr. 11–12, ECF No. 146.

       On July 27, 2006, Mr. Reid was convicted by a jury of one count of Hobbs Act

Conspiracy, multiple counts of Hobbs Act Robbery, one count of discharging a firearm during a

crime of violence, and multiple counts of brandishing a firearm during a crime of violence. Jury

Verdict (July 27, 2006); Crim. J. 1–2, ECF No. 139. I subsequently sentenced Mr. Reid to 1,434

months—or 119.5 years—of imprisonment. Crim. J. 3. In sentencing Mr. Reid, I was constrained

by the then-mandatory stacking provision of 18 U.S.C. § 924(c)(1)(C), which required me to

impose an 84-month sentence for the first 924(c) count, followed by 300-month consecutive

sentences for each of the four remaining 924(c) counts, to run consecutively to the 150-month

sentence4 imposed for the Hobbs Act counts. Crim. J. 4; Sentencing Tr. 29–30. At the time, I

expressed my discomfort with the severity of Mr. Reid’s sentence, stating, “I have never

imposed a sentence anywhere near this or seen a situation like this; and it makes it very difficult




4
 Pursuant to U.S.S.G. § 5G1.3(b), I adjusted Mr. Reid’s sentence for the Hobbs Act counts
downward by sixty months to account for the time that he had already served in state custody for
“relevant conduct” because this time would not otherwise have been credited by BOP.
Sentencing Tr. 29; U.S.S.G. § 5G1.3(b)(1)–(2).
                                                 4
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 5 of 16 PageID #: 1860




to be in my position. Having said that, unless I’m wrong about the law, I don’t really think I have

many choices.” Sentencing Tr. 19.

       Mr. Reid has been incarcerated since December 14, 2002 and currently resides in U.S.P.

Victorville in Pennsylvania. PSR ¶ 155; Inmate Locator. In the past eighteen years, he has

incurred seven disciplinary infractions, with the most recent offense—destroying an item by

swallowing it during an officer’s attempt to search him—occurring in 2018. Disciplinary Record,

ECF No. 177-1. Mr. Reid has also made rehabilitative efforts over the years. Since 2014, he has

completed more than eighty-four educational courses. BOP Progress Report, Def.’s Mot. Ex. B,

ECF No. 175. He has earned sufficient “points” to be transferred to a medium-security prison but

has not yet been moved due to restrictions related to the COVID-19 pandemic. Def.’s Mot. 12–

13.

                   LEGAL STANDARD UNDER THE FIRST STEP ACT

       I.      Sentence Reduction

       The First Step Act allows criminal defendants to move for “[m]odification of an imposed

term of imprisonment” before a federal sentencing court. 18 U.S.C. § 3582(c). To qualify for such

relief, defendants must show: (1) that they have “fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on [their] behalf,” or that thirty days have

lapsed “from the receipt of such a request by the warden of [their] facility, whichever is earlier”;

(2) that “extraordinary and compelling reasons warrant” a reduction in the term of imprisonment;

(3) that these reasons outweigh “the factors set forth in section 3553(a) to the extent that they are

applicable”; and (4) that a sentence reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); United States v. Anderson, No. 18-

CR-71 (RJA), 2021 WL 776975, at *1 (W.D.N.Y. Mar. 1, 2021) (“It is a defendant's burden to



                                                 5
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 6 of 16 PageID #: 1861




show that he or she is entitled to a sentence reduction under the [compassionate release] statute”)

(quotation omitted).

          Accordingly, in determining what constitutes “extraordinary and compelling reasons,” a

district court has “discretion” to consider “the full slate” of arguments that defendants present to

support a sentence reduction. United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). “The

only statutory limit on what a court may consider to be extraordinary and compelling is that

‘[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling reason.’” Id. at

237–38 (quoting 28 U.S.C. § 994(t)).

          The Sentencing Commission’s policy statement explicating “extraordinary and compelling

reasons” under § 3582(c) is not binding on a district court, see id. at 237, but it does provide some

guidance. Where a defendant seeks a sentencing modification due to medical conditions, the

Sentencing Commission suggests that “extraordinary and compelling reasons” may exist in two

scenarios: first, where “[a] defendant is suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

dementia”; and second, where “[a] defendant is . . . suffering from a serious physical or medical

condition, . . . suffering from a serious functional or cognitive impairment, or . . . experiencing

deteriorating physical or mental health because of the aging process” that “substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility

and from which [the defendant] is not expected to recover.” U.S.S.G. § 1B1.13 cmt. 1(A)(i)–(ii)

(2018).

          Extraordinary and compelling reasons may also exist based on “family circumstances,” for

example in the event of “[t]he death or incapacitation of the caregiver of the defendant’s minor

child or minor children” or “[t]he incapacitation of the defendant’s spouse or registered partner



                                                  6
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 7 of 16 PageID #: 1862




when the defendant would be the only available caregiver for the spouse or registered partner.” Id.

cmt. 1(C). In any scenario, “an extraordinary and compelling reason need not have been unforeseen

at the time of sentencing in order to warrant a reduction in the term of imprisonment.” Id. cmt. 2.

       Even if extraordinary and compelling reasons exist, they must outweigh the 18 U.S.C. §

3553(a) factors to warrant sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). These factors are:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;
       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and sentencing range [provided for in the U.S.S.G.] . . . .
       (5) any pertinent [Sentencing Commission] policy statement . . . .
       (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

Id. § 3553(a).

       A sentence reduction is consistent with the Sentencing Commission’s policy statements if

“[t]he defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” 18 U.S.C. § 3582(c)(1)(A)(ii). The § 3142(g) factors are largely

duplicative of those in § 3553(a), but they also include “whether the offense is a crime of violence”

and “the weight of the evidence against the [defendant].” 18 U.S.C. § 3142(g)(1)–(4).

       II.       Elimination of the Stacking Provision

       The First Step Act also eliminated the stacking provision of 18 U.S.C. § 924(c)(1)(C),

which mandated that a defendant convicted of multiple counts of § 924(c) charges was subject to

mandatory consecutive twenty-five-year sentences for each subsequent § 924(c) charge. See



                                                 7
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 8 of 16 PageID #: 1863




United States v. Marks, 455 F.Supp.3d 17, 20 (W.D.N.Y. 2020). Congress did not make this

change retroactive. Id. at 21. However, courts have found that defendants who were sentenced

under the old stacking provision may still seek sentence reduction under 18 U.S.C. §

3582(c)(1)(A). See United States v. Haynes, 456 F.Supp.3d 496, 515 (E.D.N.Y. 2020) (citing

United States v. O’Bryan, No. 96-CR-10076 (JTM), 2020 WL 869475, at *1 (D. Kan. Feb. 21,

2020) (“[T]he fact that the [First Step Act] changes in § 924(c) were not explicitly retroactive is

relevant [but] ultimately has little bearing on whether the court is empowered to act under Section

3582, because [i]t is not unreasonable for Congress to conclude that not all defendants convicted

under § 924(c) should receive new sentences, even while expanding the power of the courts to

relieve some defendants of those sentences on a case-by-case basis.”) (quotations omitted)).

                                          DISCUSSION

   I.       Administrative Exhaustion

         In order to obtain a sentence reduction under 18 U.S.C. § 3582(c)(1)(A), Mr. Reid must

first show that he has “fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on [his] behalf,” or that thirty days have lapsed “from the receipt of

such a request by the warden of [his] facility, whichever is earlier.” § 3582(c)(1)(A). Mr. Reid

alleges that he submitted a pro se request to the warden in April 2020 and a follow-up request on

September 18, 2020. Def.’s Reply 1–2, ECF No. 178. These requests were handwritten on paper

because inmates were on lockdown without access to TruLincs computer system due to the

pandemic. Id. at 2. Mr. Reid’s facility, USP Victorville, was unable to locate these requests.

Gov’t’s Opp’n 8. On January 19, 2021, Mr. Reid’s counsel submitted another request for

sentence reduction to the warden via e-mail. Request for Compassionate Release, Def.’s Reply

Ex. A.



                                                 8
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 9 of 16 PageID #: 1864




          Although the government argues that Mr. Reid’s earlier handwritten requests cannot be

verified,5 he has now satisfied the exhaustion requirement because more than thirty days have

lapsed since his renewed request via counsel on January 19, 2021. The fact that Mr. Reid

submitted his renewed request after filing the instant motion does not affect the outcome of his

case; if he were to file an identical motion for sentence reduction today, there would be no

question as to whether he had fulfilled his requirement. Requiring him to do so would waste time

without serving the purposes of the statute. See Reiter, 2020 WL 4252681, at *3 (“Requiring

inmates to exhaust their administrative remedies before seeking court intervention . . . protects

administrative agency authority by guaranteeing agencies the opportunity to correct [their] own

mistakes [and] promotes efficiency, since claims generally can be resolved much more quickly

and economically in proceedings before an agency than in litigation in federal court”)

(quotations omitted). Therefore, because more than thirty days have lapsed without any response

from BOP, I find that Mr. Reid’s motion may proceed.

    II.      Extraordinary and Compelling Reasons

          Mr. Reid argues that the harshness of his current sentence constitutes an extraordinary

and compelling reason for sentence reduction. Def.’s Mot. 7–12. In opposition, the government

argues that even under Brooker, the court’s authority to grant sentence reduction is limited to




5
  The fact that BOP cannot locate Mr. Reid’s handwritten requests does not necessarily mean that
Mr. Reid has provided insufficient proof of exhaustion. At least one court in this circuit has
looked to whether a defendant has: “(1) provide[d] a copy of his request to BOP, (2) state[d] the
date on which he made the request to BOP, (3) provide[d] evidence that the Warden received
such a request, or (4) provide[d] a copy of the Warden’s response.” United States v. Reiter, No.
87-CR-132 (VSB) 2020 WL 4252681, at *3 (S.D.N.Y. July 23, 2020) (emphasis added); see
also, United States v. Walters, No. 16-CR-339 (RMB), 2020 WL 6157008, at *2 (S.D.N.Y. Oct.
21, 2020). Here, Mr. Reid did state the dates on which he made his initial requests. I need not
decide whether this is sufficient proof of exhaustion because he has since provided a copy of his
most recent request, which occurred more than thirty days ago.
                                                   9
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 10 of 16 PageID #: 1865




 grounds that are identical to or at least “categorically similar to . . . those set forth in § 1B1.13.”

 Gov’t’s Opp’n 10. Relying primarily on the Seventh Circuit’s decision in United States v. Gunn,

 980 F.3d 1178 (7th Cir. 2020), the government contends that Congress did not intend that §

 3582(c)(1)(A) provide relief for “purely legal injuries” such as the harsh mandatory sentence

 imposed on Mr. Reid. Gov’t’s Opp’n 9. The government further argues that the First Step Act

 does not provide a mechanism for granting release based on arguments that were or could have

 been raised on direct appeal or in a § 2255 motion. Id. at 10 (citing three cases decided before the

 Second Circuit’s decision in Brooker: United States v. Handerhan, 789 F.App’x 924, 926 (3d.

 Cir. 2019); United States v. Arojojoye, 806 F.App’x 475, 477–78 (7th Cir. 2020); United States

 v. Rivernider, No. 10-CR-222 (RNC), 2020 WL 597393, at *4 (D. Conn. Feb. 7, 2020)).

         The government’s argument runs afoul of binding precedent in Brooker. There, the

 Second Circuit clearly stated that nothing “in the now-outdated version of Guideline § 1B1.13[]

 limits the district court’s discretion.” 976 F.3d at 237. There is no indication that “purely legal

 injuries” that could have been raised in habeas petitions or direct appeals should be excluded

 from this discretion. Gov’t’s Opp’n 9. To the contrary, “the First Step Act freed district courts to

 consider the full slate of extraordinary and compelling reasons that an imprisoned person might

 bring before them in motions for compassionate release.” Brooker, 976 F.3d at 237 (emphasis

 added). Indeed, courts in many districts—including this one—have found that an overly long

 punishment imposed under the obsolete § 924(c) stacking provision constituted an extraordinary

 and compelling reason for sentence reduction. See, e.g., Order Adopting R. & R., United States

 v. Anglin, No. 98-CR-1124 (ERK) (E.D.N.Y. Nov. 18, 2020); United States v. Davis, No. 96-

 CR-912 (ERK), 2020 WL 6746823, at *2 (E.D.N.Y. Nov. 17, 2020); Haynes, 456 F.Supp.3d at

 514–15; Marks, 455 F.Supp.3d at 25; United States v. Baker, 10-CR-20513 (GCS), 2020 WL



                                                    10
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 11 of 16 PageID #: 1866




 4696594, at *3 (E.D. Mich. Aug. 13, 2020); United States v. Brown, No. 01-CR-196 (JPS), 2020

 WL 4569289, at *4 (E.D. Wis. Aug. 7, 2020); United States v. Redd, 444 F.Supp.3d 717, 723–24

 (E.D. Va. Mar. 15, 2020); O’Bryan, 2020 WL 869475, at *1; United States v. Maumau, No. 08-

 CR-758 (TK), 2020 WL 806121, at *7 (D. Utah Feb. 18, 2020); United States v. Urkevich, No.

 03-CR-37 (LSC), 2019 WL 6037391, at *4 (D. Neb. Nov. 14, 2019).

        In keeping with this growing consensus, I find that Mr. Reid’s unconscionably long

 sentence is an extraordinary and compelling reason justifying sentence reduction. Mr. Reid was

 subject to a mandatory 100-year sentence enhancement—tantamount to a death-in-prison

 sentence—that would not be imposed under today’s law. At the time, I had no choice. Now, the

 law permits me to resentence Mr. Reid to a term of imprisonment that is “sufficient, but not

 greater than necessary” to serve the interests of justice. 18 USC § 3553(a).

        Mr. Reid further argues that his case for sentence reduction is strengthened by the harsh

 prison conditions and health risks associated with COVID-19. While I acknowledge that

 COVID-19 poses a serious threat to the health and wellbeing of federal prisoners, I have found

 that compassionate release is not justified in cases where the defendant is not at a particularly

 high risk of severe illness or death from contracting the virus. United States v. Figueroa, No. 15-

 CR-495 (ARR), 2021 WL 664004, at *3 (E.D.N.Y. Feb. 19, 2021); United States v. Dekattu, No.

 18-CR-474 (ARR), 2020 WL 7711842, at *2 (E.D.N.Y. Dec. 29, 2020). See also United States v.

 Turnbull, No. 16-CR-809 (VM), 2020 WL 5089439, at *1 (S.D.N.Y. Aug. 28, 2020)

 (“Numerous courts have found that the risks posed by the pandemic alone do not constitute

 extraordinary and compelling reasons for release, absent additional factors such as advanced age

 or serious underlying health conditions that place a defendant at greater risk of negative

 complications from the disease.”); United States v. Washington, No. 14-CR-215 (LJV), 2020 WL



                                                  11
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 12 of 16 PageID #: 1867




 1969301, at *4 (W.D.N.Y. Apr. 24, 2020) (finding no extraordinary and compelling reasons for

 release when the defendant submitted no medical evidence showing that COVID-19 posed an

 increased risk to him, despite the presence of COVID-19 at defendant’s facility); United States v.

 Pinto-Thomaz, 454 F. Supp. 3d 327, 329–30 (S.D.N.Y. 2020) (recognizing that concerns about

 the spread of COVID-19 in a crowded prison were justified but finding no extraordinary and

 compelling reasons when the defendants were “no different from a host of other prisoners” and

 absent evidence of widespread transmission in the defendants’ facilities).

           Mr. Reid has not alleged that he suffers from a high-risk health condition, nor is he a

 member of a high-risk age group. See Older Adults, CDC, https://www.cdc.gov/coronavirus/

 2019-ncov/need-extra-precautions/older-adults.html (last updated Feb. 26, 2021). Absent any

 factors placing Mr. Reid at a particularly high risk of serious illness, I cannot conclude that the

 health risks associated with COVID-19 constitute an extraordinary and compelling reason for

 reducing his sentence. My rejection of this claim does not affect the outcome of his motion,

 however, as I have already found that his harsh sentence is an extraordinary and compelling

 reason on its own.

    III.      Appropriate Relief Under the 18 U.S.C. § 3553 Sentencing Factors

           Before granting a motion for sentence reduction, the court must determine whether the

 defendant poses “a danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g),” U.S.S.G. § 1B1.13(2), and must consider “the factors set forth in section

 3553(a).” 18 U.S.C. § 3582(c)(1)(A). These factors favor reducing Mr. Reid’s sentence.

 Although Mr. Reid’s crimes of conviction—as well as his threats of violence against testifying

 witnesses—were extreme, they do not warrant a 119-year sentence. Reducing Mr. Reid’s

 sentence so that it complies with current law instead of an outdated and unjust sentencing



                                                    12
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 13 of 16 PageID #: 1868




 scheme would “promote respect for the law,” “provide just punishment for [his] offense[s],” and

 fulfill “the need to avoid unwarranted sentence disparities among defendants with similar records

 who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(2)(A), (a)(6).

         Furthermore, in the eighteen years that Mr. Reid has been incarcerated, he has shown

 that he is working toward becoming a better person. He has completed more than eighty-four

 educational courses since 2014,6 BOP Progress Report, and has earned “sufficient ‘points’ to be

 transferred to a medium-security institution,” Def.’s Mot. 13. Mr. Reid also has loving family

 members who are willing to support him outside of prison. Letters from Family Members, Def.’s

 Mot., Ex. C; Def.’s Reply, Ex. B. In his own words, Mr. Reid writes that “there are not enough

 words in the human language that could ever possibly delineate the remorse I have looking back

 at the lifestyle and associations prior to my incarcerations,” and that “[t]he man I am today in

 2021 is worlds apart from that young man.” Def.’s Reply, Ex. C.

        Mr. Reid argues that these factors warrant a sentence reduction to time served, which

 would result in his immediate release. Def.’s Reply 7. The government maintains that his

 sentence should not be reduced at all but contends that in the event that I grant his motion, I

 should sentence him to at least thirty-eight years’ imprisonment. Gov’t’s Opp’n 11. The

 government is correct that under the current § 924(c) sentencing scheme, Mr. Reid would be

 subject to five mandatory consecutive sentences amounting to a total of thirty-eight years: four

 seven-year sentences and one ten-year sentence for the firearm discharge count.7 Def.’s Mot. 10.



 6
  Mr. Reid “has also completed multiple educational courses while at previous institutions”
 between 2002 and 2014, but these records are unavailable. BOP Progress Report 3.
 7
  In 2005, I sentenced Mr. Reid to 150 months’ imprisonment on the Hobbs Act counts to run
 consecutively to the § 924(c) counts. Crim. J. 4. However, current law permits me to shorten his
 Hobbs Act sentence to as little as one day. In Dean v. United States, which was decided after Mr.
 Reid’s initial sentencing, the Supreme Court held that “a district court does not violate the terms
                                                  13
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 14 of 16 PageID #: 1869




 However, § 3582(c)(1)(A)(i) permits me to reduce Mr. Reid’s sentence to an amount lower than

 the mandatory minimum. See Brooker, 976 F.3d at 230, 238 (permitting the district court to grant

 compassionate release to a defendant serving a fifteen-year mandatory minimum sentence).

        Mr. Reid encourages me to consider the disparity between his and Mr. Chaney’s

 sentences in calculating a reduced sentence. Def.’s Reply 8–9. Although 18 U.S.C. § 3553(a)(6)

 “requires a district court to consider nationwide sentence disparities, but does not require a

 district court to consider disparities between co-defendants,” United States v. Frias, 521 F.3d

 229, 236 (2d Cir. 2008), many courts have looked to the disparity between co-defendants in

 granting sentence reduction in § 924(c) stacking cases. See, e.g., Haynes, 456 F. Supp. 3d at 499;

 Davis, 2020 WL 6746823, at *2. The government, in support of its recommendation of a thirty-

 eight-year sentence, argues that an eighteen-year disparity between the sentences imposed on Mr.

 Reid and Mr. Chaney is warranted because Mr. Reid played a leadership role and did not plead

 guilty. Gov’t’s Opp’n 12. I disagree and find that a sentence of thirty-eight years’ imprisonment

 is too long. However, I also find that the defense’s recommendation of time served is too lenient.

 I am unpersuaded by Mr. Reid’s argument that he is less culpable because, unlike Mr. Chaney,

 he did not personally commit any acts of violence. Mr. Reid obstructed justice, provided

 weapons for use in carrying out the robberies and, as the defense concedes, was the primary

 organizer. Def.’s Reply 9. He should not be rewarded for attempting to distance himself from

 detection by assuming the role of the getaway driver. Furthermore, Mr. Reid’s repeated

 references to Mr. Chaney’s fourteen-year sentence are somewhat misleading because they do not




 of § 924(c) so long as it imposes the mandatory minimum in addition to the sentence for the
 violent . . . crime,” whether that sentence is “one day or one decade.” 137 S.Ct. 1170, 1177
 (2017). Therefore, if Mr. Reid were sentenced today, the minimum sentence would be thirty-
 eight years and one day.
                                                  14
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 15 of 16 PageID #: 1870




 account for the fact that Mr. Chaney’s federal sentence ran consecutively to his five-year state

 sentence; in fact, Mr. Chaney served almost twenty years in prison for his crimes.

        I find that a reduced sentence of twenty-one years’ imprisonment is sufficient but not

 greater than necessary to “promote respect for the law,” “provide just punishment for [his]

 offense[s],” and fulfill “the need to avoid unwarranted sentence disparities among defendants

 with similar records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(2)(A),

 (a)(6). With a federal sentence of twenty-one years, Mr. Reid will end up serving a total of

 roughly twenty-three to twenty-four years in federal and state prison for his crimes,8 assuming

 that he earns full credit for good conduct going forward.9

                                          CONCLUSION

        For the foregoing reasons, I grant Mr. Reid’s motion for sentence reduction and sentence

 him to 252 months’ imprisonment followed by 5 years’ supervised release. I impose several

 special conditions to this period of supervised release, including three months of home

 confinement with location monitoring, a restitution amount of $9,000.00, a special assessment

 amount of $1,100.00, and search and financial disclosure provisions, all as set forth in the

 annexed amended judgment.


 SO ORDERED.

                                                              ____/s/_________________
                                                              Allyne R. Ross
                                                              United States District Judge


 8
  This calculation includes the time Mr. Reid served for his state sentence. With hindsight, I now
 know that the BOP did not credit the approximately five years he spent in state custody and
 began running the clock on his federal sentence on December 18, 2007. BOP Progress Report 1.
 9
   A representative from U.S. Probation Services confirmed that Mr. Reid has earned 475 days of
 good conduct credit so far and will earn 54 credits per year going forward as long as he does not
 incur any disciplinary infractions.
                                                 15
Case 1:05-cr-00596-ARR Document 179 Filed 03/05/21 Page 16 of 16 PageID #: 1871




 Dated:     March 5, 2021
            Brooklyn, New York




                                      16
